RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5336-16T3

STATE OF NEW JERSEY,

              Plaintiff-Respondent,

v.

R.V.,

          Defendant-Appellant.
____________________________________

              Submitted August 21, 2018 – Decided August 28, 2018

              Before Judges Messano and Geiger.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Somerset
              County, Docket No. FO-18-0181-17.

              Roberts & Teeter, LLC, attorneys for appellant
              (Michael B. Roberts, on the briefs).

              Michael   H.   Robertson,  Somerset   County
              Prosecutor,    attorney    for    respondent
              (Alexander C. Mech, Assistant Prosecutor, of
              counsel and on the brief).

PER CURIAM
      Defendant R.V.1 was found guilty of contempt, N.J.S.A. 2C:29-

9(b), for violating a final restraining order (FRO) issued in

favor of A.L.      The trial court sentenced defendant to a twelve

month term of probation and anger management counseling, and

imposed other mandatory penalties.

      Appellant     provides   the       following   points   for    our

consideration.

           I.

           THE CONVICTION SHOULD BE REVERSED WHEN THERE
           WAS INSUFFICIENT EVIDENCE PROVING A KNOWING
           VIOLATION OF A RESTRAINING ORDER.

           II.

           DEFENDANT WAS DENIED THE EFFECTIVE ASSISTANCE
           OF COUNSEL WHEN HIS ATTORNEY STIPULATED TO THE
           ADMISSION OF THE FRO, ARGUED AN UNTENABLE
           LEGAL POSITION, AND FAILED TO ADEQUATELY
           CROSS-EXAMINE THE STATE'S WITNESS. (NOT RAISED
           BELOW)

                  A. TRIAL COUNSEL WAS INEFFECTIVE FOR
                  STIPULATING TO THE ADMISSION OF THE
                  TEMPORARY RESTRAINING ORDER.

                  B. TRIAL COUNSEL'S TRIAL STRATEGY
                  WAS   BASED  UPON   A   FUNDAMENTAL
                  MISUNDERSTANDING OF THE LAW.

                  C. TRIAL COUNSEL'S INVESTIGATION
                  AND CROSS-EXAMINATION OF [C.L.] WAS
                  WHOLLY DEFICIENT.




1
    We use initials to protect the identity of the parties.

                                     2                          A-5336-16T3
Having considered these arguments in light of the record and

applicable law, we affirm defendant's conviction.

     On April 28, 2016, the Family Part in Somerset County issued

an FRO against defendant after finding he committed an act of

domestic violence against A.L., with whom he previously had a

dating   relationship.         The   FRO   barred    defendant   from      A.L.'s

residence   and   place   of    employment,    and    an   address   in     North

Plainfield.   The FRO also prohibited defendant from having any

"oral, written, personal, electronic, or other form of contact or

communication" with A.L., as well as her sister, N.D.L., nephew,

C.A.D., and friend, S.H.

     On December 10, 2016, defendant was charged with contempt for

"going to [A.L.'s] residence and denting her mailbox."                  A trial

on the matter was held on May 25, 2017, where the State presented

two witnesses: C.D., N.D.L.'s husband; and Jordan Rogers, a North

Plainfield Police officer.

     C.D. testified that on December 10, at approximately 9:00

p.m., he was at his home in North Plainfield with N.D.L., C.A.D.,

and A.L., when he heard banging on the front door and window.                    He

approached the window and saw defendant, whom he recognized from

previous encounters, standing several feet away, illuminated by

light, banging on the door.          Defendant's behavior prompted C.D.

to call the police, but defendant left prior to their arrival.

                                       3                                  A-5336-16T3
Upon defendant's departure, C.D. went outside and noticed the

door, window and mailboxes were damaged.      At the conclusion of

direct examination, C.D. positively identified defendant in court.

     Officer Rogers explained he responded to the scene, spoke to

the witnesses, wrote a report, and noticed the mailboxes on the

property had been "tossed around, punched, [and] banged on."

Following his brief testimony, the State rested.       Thereafter,

defendant elected not testify or call any witnesses.   The defense

did attempt, to no avail, to introduce evidence that the FRO had

been dismissed prior to trial, but after the December 10, 2016

incident.

     In his oral decision, the judge first stressed the parties

"stipulated at the commencement of trial that . . . defendant

received a copy of the [FRO] with its various prohibitions."      The

court also found that, considering Officer Rogers' corroborating

testimony, C.D. credibly testified that on December 10, 2016, A.L.

and other protected parties were at home when he observed and

identified defendant banging on the front door and window, which

prompted him to call the police, and later discovered extensive

damage to the home's mailboxes.      As a result, the court found

defendant was guilty of contempt for knowingly violating the FRO

by contacting protected parties.    N.J.S.A. 2C:29-9(b).   Defendant

appealed.

                                4                            A-5336-16T3
      Our scope of review of the factual findings of a judge sitting

without a jury is limited.        State v. Locurto, 157 N.J. 463, 470-

71 (1999) (citing State v. Johnson, 42 N.J. 146, 161-62 (1964)).

Moreover, in reviewing a decision of a family court, we "defer to

the factual findings of the trial court," N.J. Div. of Youth &

Family Servs. v. E.P., 196 N.J. 88, 104 (2008), in recognition of

its "special jurisdiction and expertise in family matters."                N.J.

Div. of Youth & Family Servs. v. M.C. III, 201 N.J. 328, 343 (2010)

(citation omitted).       Deference is particularly appropriate when

the   evidence    is   testimonial   and    involves   credibility     issues

because   the    judge   who   observes    the   witnesses   and   hears   the

testimony has a perspective we cannot enjoy.           Pascale v. Pascale,

113 N.J. 20, 33 (1988).

      To be guilty of the disorderly persons offense of contempt

of an FRO under N.J.S.A. 2C:29-9(b), the State must prove beyond

a reasonable doubt that defendant was served with the FRO and

knowingly committed behavior that violated the order.               State v.

L.C., 283 N.J. Super. 441, 447-48 (App. Div. 1995).

      Before us, defendant essentially argues that because C.D. and

N.L.D.'s residence was not listed on the FRO, and no testimony was

elicited indicating a protected party resided at that location,

the State failed to prove he knowingly violated the FRO.                     We

disagree.   While the FRO did not list C.D. and N.L.D.'s home as

                                     5                                A-5336-16T3
protected location, defendant's argument ignores the fact that he

was prohibited from having any "contact or communication" with

A.L., N.D.L. and C.A.D., regardless of location.                We are satisfied

that appearing at a protected party's residence, causing a ruckus,

and   damaging      property     constitutes       attempted         "contact      or

communication" as contemplated by the FRO.

      Thus, we discern no basis to reverse the contempt conviction.

The   court's    factual     findings     are    supported      by   substantial,

credible evidence in the record and the court applied the correct

legal principles in finding defendant knowingly violated the FRO.

      Lastly,    defendant     argues   his     counsel   was    ineffective       in

stipulating to the admission of the FRO and for arguing that he

should have been acquitted because the underlying FRO was dismissed

prior to trial.      We decline to consider defendant's arguments in

the   present     context,     applying     the    general      policy      against

entertaining ineffective-assistance-of-counsel claims on direct

appeal    because   such   claims   involve       allegations        and   evidence

outside the trial record.         State v. Preciose, 129 N.J. 451, 460

(1992).   To that end, a claim of ineffective-assistance-of-counsel

is best addressed in a post-conviction relief proceeding.                     Ibid.

      Affirmed.




                                        6                                   A-5336-16T3